DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10, 26-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the limitation “only” in claims 9 and 26 with respect to the rest of the sentence makes it unclear what the subset comprises and the overall meaning of the sentence is confusing.  As such, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any subset having key and predicted frames. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 25, 29 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Zeng et al (US-20190361454 hereinafter Zeng).

Regarding claim 1, Zeng teaches A method of employing deep learning to analyze radar signals performed by an on-board computer of a host vehicle, comprising (figs 1): 
receiving, from a radar sensor of the host vehicle (fig 1; 0047 “ autonomous vehicle 10. The sensing devices 40a-40n can include, but are not limited to, radars,”]), 
a plurality of radar frames (0048 “waves reflected from objects to generate radar data”); 
executing a neural network on at least a subset of the plurality of radar frames (0140 “It is proposed to use a Faster R-CNN network for object detection on fused hybrid data. Fusion of multiple sensor data can be achieved in multiple ways as discussed previously”); and 
detecting one or more objects in the subset of the plurality of radar frames based on execution of the neural network on the subset of the plurality of radar frames (fig 6; 0116 “ The feature extraction CNN 130 processes the range point data 214” [range point data is obtained from the radar. See 0105]; 0071 “In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification”).  

Regarding claim 2, Zeng teaches The method of claim 1, wherein the neural network comprises a recurrent neural network (Zeng 0098 “ In one embodiment, the scene understanding module is implemented using a recurrent convolutional neural network ”).  

Regarding claim 3, Zeng teaches The method of claim 2, wherein detecting the one or more objects based on execution of the recurrent neural network is based on applying a single convolutional long short-term memory (LSTM) module to feature maps generated during execution of the recurrent neural network (Zeng 0098 “In one embodiment, the scene understanding module is implemented using a recurrent convolutional neural network that maps a sequence of sensor inputs (feature map 130) to a sequence of enable Boolean signals for the primitives in the ensemble. In one of specific implementation, the scene understanding module is implemented using a long short-term memory (LSTM) neural cell with multiple gates (i.e., input gate, output gate, forget gate) to handle or remember latent factors over an arbitrary time interval.”).  

Regarding claim 4, Zeng teaches The method of claim 1, wherein execution of the neural network comprises application of a local spatial convolution to apply (0106 “the feature map generator module 130 is a feature extraction convolutional neural network (CNN) 130 that derives the feature map 132” from the camera-based RGB images captured by cameras and range images captured by radars”; 0108 “ it is impractical to connect neurons to all neurons in the previous volume because such a network architecture does not take the spatial structure of the data into account. Convolutional networks exploit spatially local correlation by enforcing a local connectivity pattern between neurons of adjacent layers: each neuron is connected to only a small region of the input volume”; 0103 “Patterns are presented to the network via an input layer, which communicates to one or more ‘hidden layers’ where the actual processing is done via a system of weighted connections. The hidden layers then link to an output layer where an output is generated. Most NNs contain some form of learning rule, which modifies the weights of the connections according to the input patterns that it is presented with.”).  

Regarding claim 12, Zeng teaches The method of claim 1, wherein execution of the neural network comprises: performing feature extraction on each radar frame of the subset of the plurality of radar frames to generate a feature map for each radar frame of the subset of the plurality of radar frames (Zeng fig 8 and 11; 0106 “ the feature map generator module 130 is a feature extraction convolutional neural network (CNN) 130 that derives the feature map 132 from the camera-based RGB images captured by cameras and range images captured by radars and/or lidars. ”), 
wherein the feature map is in ego coordinates (fig 1 [the data is collected with respect to the ego vehicle thus corresponding to ego coordinates]); 
obtaining ego motion between each radar frame of the subset of the plurality of radar frames (fig 9b; 0141 “a vehicle trajectory and speed profile could include any number of waypoints in a practical implementation. Each waypoint (P.sub.n) is represented in the coordinate frame of the ego vehicle. For example, P.sub.0 is the current position of the ego vehicle, and is at the origin (0,0) of the coordinate frame. ”); 
transforming the ego coordinates of each radar frame of the subset of the plurality of radar frames to world coordinates (0145 “At 304, the map generator module 130, 134 of the high-level controller 133 processes the sensor data 129 to generate a world representation 138 of a particular driving scenario as represented by the sensor data 129”); (0020 “output the concatenation of each feature layer with the previous feature layer and the range presence map as the feature map.”).  

Regarding claim 25, Zeng teaches An on-board computer of a host vehicle, comprising (fig 1): at least one processor configured to (0033 “ FIG. 8 is a block diagram that illustrates a feature map generator module, a learnt sensorimotor primitive processor module,”): 
receive, from a radar sensor of the host vehicle (fig 1; 0047 “autonomous vehicle 10. The sensing devices 40a-40n can include, but are not limited to, radars,”]), a plurality of radar frames (0048 “waves reflected from objects to generate radar data”);  execute 
a neural network on at least a subset of the plurality of radar frames (0140 “It is proposed to use a Faster R-CNN network for object detection on fused hybrid data. Fusion of multiple sensor data can be achieved in multiple ways as discussed previously”); and 
detect one or more objects in the subset of the plurality of radar frames based on execution of the neural network on the subset of the plurality of radar frames  (fig 6; 0116 “ The feature extraction CNN 130 processes the range point data 214” [range point data is obtained from the radar. See 0105]; 0071 “ In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification”).  

Regarding claim 29, Zeng teaches The on-board computer of claim 25, wherein the at least one processor being configured to execute the neural network comprises the at least one processor being configured to: perform feature extraction on each radar frame of the subset of the plurality of radar frames to generate a feature map for each radar frame of the subset of the plurality of radar frames (Zeng fig 8 and 11; 0106 “ the feature map generator module 130 is a feature extraction convolutional neural network (CNN) 130 that derives the feature map 132 from the camera-based RGB images captured by cameras and range images captured by radars and/or lidars. ”), 
wherein the feature map is in ego coordinates (fig 1 [the data is collected with respect to the ego vehicle thus corresponding to ego coordinates]); 
obtain ego motion between each radar frame of the subset of the plurality of radar frames (fig 9b; 0141 “a vehicle trajectory and speed profile could include any number of waypoints in a practical implementation. Each waypoint (P.sub.n) is represented in the coordinate frame of the ego vehicle. For example, P.sub.0 is the current position of the ego vehicle, and is at the origin (0,0) of the coordinate frame. ”); 
transform the ego coordinates of each radar frame of the subset of the plurality of radar frames to world coordinates (0145 “At 304, the map generator module 130, 134 of the high-level controller 133 processes the sensor data 129 to generate a world representation 138 of a particular driving scenario as represented by the sensor data 129”);  and 
combine the feature maps of the subset of the plurality of radar frames (0020 “output the concatenation of each feature layer with the previous feature layer and the range presence map as the feature map.”).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Georgescu et al. (US-20160174902 hereinafter Georgescu).



Regarding claim 5, Zeng teaches The method of claim 1, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Georgescu teaches wherein execution of the neural network comprises a shallow neural network that generates all weights for different spatially variant kernels (0109 “ In an advantageous implementation, the filters of at least the first hidden layer of the second SADNN are sparse resulting from sparsification using iterative threshold enforced sparsity or re-weighted L.sub.1 norm regularization during training of the second SADNN . . .  FIG. 22, a second trained cascade of shallow sparse neural networks is used together with the second sparse deep neural network to detect the position-orientation candidates.” [a filter corresponds to a kernel]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the object detection using a neural network of Georgescu with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve calculation precision (Georgescu 0051).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Georgescu merely teaches that it is well-known to incorporate the particular shallow layer features.  Since both Zeng and Georgescu disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Buscema et al. (US-20070043452 hereinafter Buscema).

Regarding claim 6, Zeng teaches The method of claim 1, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Buscema teaches wherein execution of the neural network comprises use of an explicit transformation on each weight of the neural network (claim 20 “ A neural network according to claim 16, wherein each node carries out a transformation of the input data according to the following function: [Equation 19] the sine function introducing a qualitative process as each weight w.sub.ji.sup.[s] plays as a 2.pi./wavelength parameter in the i-th coordinate of the input space of the j-th node of the s-th layer.”; [an explicit transformation is known in the art as a transformation that is represented in terms of an independent variable thus see at least equation 19 in claim 20]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network of Buscema with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve produce a faster and more reliable algorithm for the a NN (Buscema 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Buscema merely teaches that it is well-known to incorporate the particular transformation on each weight within a NN.  Since both Zeng and Buscema disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Laddha et al. (US-20180348374 hereinafter Laddha).

Regarding claim 7, Zeng teaches The method of claim 1, wherein execution of the neural network comprises using non-maximum suppression to suppress overlapping bounding boxes.  
While Zeng discloses “[0119] The region proposal (RP) generator module 244 receives the feature map 132 as its input and processes it to generate outputs (e.g., a set of bounding box region proposals) that are provided to the ROI pooling module 242. The ROI pooling module 242 processes the set of bounding box region proposals from the RP generator module 244 along with the feature map 132 to generate a set of bounding box candidates that are provided to the fast-convolutional neural network (RCNN) 246. The fast-convolutional neural network (RCNN) 246 processes set of bounding box candidates to generate some of the elements that make up the perception map 120, namely the object (bounding box) locations, orientations, velocities (as represented by 141-A).”, Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Laddha teaches (Laddha 0030 “. In a further step, non-maxima suppression can be applied, for example, to remove and/or reduce any overlapping bounding boxes. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the object detection system and method of Laddha with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve accuracy and precision in detecting and characterizing objects of interest for an autonomous vehicle (Laddha 0003).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Laddha merely teaches that it is well-known to incorporate the particular suppression in overlapping bounding boxes.  Since both Zeng and Laddha disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Laddha in further view of Tang et al. (US PAT 10157331 hereinafter Tang).

Regarding claim 8, Zeng in view of Laddha teach The method of claim 7, further comprising: 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Tang teaches estimating an uncertainty of detecting the one or more objects based on the overlapping bounding boxes (5:45-55 “Additionally or alternatively, a bounding box may be classified as 70% a person, 20% a vehicle, 5% sky, and 5% ground, or the like. In some embodiments, each classification may include a corresponding confidence score, e.g., classified as a vehicle with 80% confidence, classified as a lawnmower with 20% confidence, etc. Additionally or alternatively, each bounding box may include an overall confidence score, e.g., indicating a level of confidence regarding whether an object is included in the bounding box.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the object recognition system and method of Tang with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve object recognition (Tang Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tang merely teaches that it is well-known to incorporate the particular confidence levels.  Since both Zeng and Tang disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 9-10, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Varadarajan et al. (US-20190045203  hereinafter Varadarajan ).

Regarding claim 9, Zeng teaches The method of claim 1, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Varadarajan teaches using key frames and p-frames for a computer vision detector applying a neural network (fig 2 [shows p-frames 212 that are between I-frames 201. An I-frame corresponds to a key frame within the art.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the adaptive thresholding for computer vision using a neural network of Varadarajan with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve object detection (Varadarajan 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Varadarajan merely teaches that it is well-known to incorporate the particular data frame processing using a neural network.  Since both Zeng and Varadarajan disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 10, Zeng in view of Varadarajan teach The method of claim 9, wherein an (Varadarajan 0028 “Computer vision detector 106 receives decompressed video 113 and generates, for each frame of decompressed video 113, a confidence map 115 indicating, on a per pixel basis, for example, a confidence level or score indicative of whether that pixel includes a detected computer vision result such as a detected object, a recognized object, or other feature. Confidence maps 115 may be generated using any suitable technique or techniques. In an embodiment, computer vision detector 106 applies a deep neural network to each frame of decompressed video 113 to generate confidence maps 115.”) 
identifies when to reset a boundary of a key frame based on an initial detection of an object in a p-frame of the plurality of radar frames (Varadarajan 0034 “multiple adaptive thresholding (i.e., region of interest generation and applying different thresholds to regions of the confidence maps based on whether the location is in or outside of a region of interest) is repeated for any number of predicted frames (e.g., P-frames).”; 0035 “At a next stand alone frame (e.g., I-frame) of decompressed video 113, such processing may reset such that, as discussed, at the stand alone frame, a single (higher) threshold is applied to the scores or confidence values of the corresponding confidence map.”).  

Regarding claim 26, Zeng teaches The on-board computer of claim 25, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Varadarajan teaches using key frames and p-frames for a computer vision detector applying a neural network (fig 2 [shows p-frames 212 that are between I-frames 201. An I-frame corresponds to a key frame within the art.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the adaptive thresholding for computer vision using a neural network of Varadarajan with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve object detection (Varadarajan 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Varadarajan merely teaches that it is well-known to incorporate the particular data frame processing using a neural network.  Since both Zeng and Varadarajan disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.





Regarding claim 27, Zeng in view of Varadarajan teach The on-board computer of claim 26, wherein an anomaly detection neural network (Varadarajan 0028 “Computer vision detector 106 receives decompressed video 113 and generates, for each frame of decompressed video 113, a confidence map 115 indicating, on a per pixel basis, for example, a confidence level or score indicative of whether that pixel includes a detected computer vision result such as a detected object, a recognized object, or other feature. Confidence maps 115 may be generated using any suitable technique or techniques. In an embodiment, computer vision detector 106 applies a deep neural network to each frame of decompressed video 113 to generate confidence maps 115.”) 
 identifies when to reset a boundary of a key frame based on an initial detection of an object in a p-frame of the plurality of radar frames (Varadarajan 0034 “multiple adaptive thresholding (i.e., region of interest generation and applying different thresholds to regions of the confidence maps based on whether the location is in or outside of a region of interest) is repeated for any number of predicted frames (e.g., P-frames).”; 0035 “At a next stand alone frame (e.g., I-frame) of decompressed video 113, such processing may reset such that, as discussed, at the stand alone frame, a single (higher) threshold is applied to the scores or confidence values of the corresponding confidence map.”).  


Claim(s) 11, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Harrison (US-20190331768) and in further view of Gurcan et al (Super-resolution Algorithm for Joint Range-Azimuth-Doppler Estimation in Automotive Radars [NPL, 2017] hereinafter Gurcan).

Regarding claim 11, Zeng teaches The method of claim 1, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Harrison teaches wherein execution of the neural network comprises: using separate feature extraction layers of the neural network for each of a set of slices comprising (Harrison 0038 “ fig 7 . . . Each radar slice 700 represents the range-Doppler information of a radar scan acquired by the radar module 402 of FIG. 4. These radar slices are compiled into a cube of radar data 702, which may represent a full scan across the azimuth or a full 3D scan . . . The radar data cube 704 is input into CNN 704”); and 
fusing the set of processed slices into a three-dimensional slice comprising parameters for range, azimuth, and Doppler (Harrison 0039 “The final layer of the CNN 602 is a fully connected layer that takes an input feature map and outputs an N-dimensional vector, where N is the number of features or classes. Each number of the N-dimensional vector identifies the probability of each corresponding feature.”; 0047 “The output of the CNN 602 is input into the DNN 604 (910)”; 0045 “In training DNN 604, a full 4D data set can be used, or alternatively, DNN 604 may be trained with a smaller dimensional set. In one example, the dataset used in training is a 4D hybercube; in other examples, a 3D data cube is used”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the reinforcement learning engine for a radar system and method of Harrison with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve target detection and performance of an autonomous driving system (Harrison 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Harrison merely teaches that it is well-known to incorporate the particular radar data cube processing.  Since both Zeng and Harrison disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gurcan teaches using range-azimuth slice and an azimuth-Doppler slice for target localization in automotive radars (Gurcan p. 74 “Joint range-azimuth estimation”; p. 74 “joint range-azimuth-doppler estimation”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the super-resolution algorithm for a automotive radar of Gurcan and the reinforcement learning engine for a radar system and method of Harrison with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve target detection and performance of an autonomous driving system (Gurcan p. 75).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gurcan merely teaches that it is well-known to incorporate the particular radar data cube processing.  Since both the previous combination and Gurcan disclose similar autonomous vehicles using radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Regarding claim 28, Zeng teaches The on-board computer of claim 25, 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Harrison teaches wherein the at least one processor being configured to execute the neural network comprises the at least one processor being configured to (0034 “The reinforcement learning engine 416 receives the 4D radar data from the radar module 402, processes the radar data to detect and identify targets,”): use separate feature extraction layers of the neural network for each of a set of slices comprising (Harrison 0038 “ fig 7 . . . Each radar slice 700 represents the range-Doppler information of a radar scan acquired by the radar module 402 of FIG. 4. These radar slices are compiled into a cube of radar data 702, which may represent a full scan across the azimuth or a full 3D scan . . . The radar data cube 704 is input into CNN 704”); and
 fuse the set of processed slices into a three-dimensional slice comprising parameters for range, azimuth, and Doppler (Harrison 0039 “The final layer of the CNN 602 is a fully connected layer that takes an input feature map and outputs an N-dimensional vector, where N is the number of features or classes. Each number of the N-dimensional vector identifies the probability of each corresponding feature.”; 0047 “The output of the CNN 602 is input into the DNN 604 (910)”; 0045 “In training DNN 604, a full 4D data set can be used, or alternatively, DNN 604 may be trained with a smaller dimensional set. In one example, the dataset used in training is a 4D hybercube; in other examples, a 3D data cube is used”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the reinforcement learning engine for a radar system and method of Harrison with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve target detection and performance of an autonomous driving system (Harrison 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Harrison merely teaches that it is well-known to incorporate the particular radar data cube processing.  Since both Zeng and Harrison disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gurcan teaches using range-azimuth slice and an azimuth-Doppler slice for target localization in automotive radars (Gurcan p. 74 “Joint range-azimuth estimation”; p. 74 “joint range-azimuth-doppler estimation”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the super-resolution algorithm for a automotive radar of Gurcan and the reinforcement learning engine for a radar system and method of Harrison with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve target detection and performance of an autonomous driving system (Gurcan p. 75).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gurcan merely teaches that it is well-known to incorporate the particular radar data cube processing.  Since both the previous combination and Gurcan disclose similar autonomous vehicles using radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ghafarianzadeh et al. (US PAT 10176388 hereinafter Ghafarianzadeh).

Regarding claim 13, Zeng teaches The method of claim 1, (Zeng 0047 “The sensing devices 40a-40n can include, but are not limited to, radars, lidars, optical cameras,”).  
While Zeng discloses “[0071] controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination” corresponding to using annotation (0071), Zeng does not explicitly teach using ground-truth to train an NN. However, in a related field of endeavor, Ghafarianzadeh teaches wherein the neural network is trained using annotations based on the subset of the plurality of radar frames with Light Detection And Ranging (LiDAR) data and/or camera data (Ghafarianzadeh 5:30-35 “Using the noisy ground truth technique to train the CNN may be faster and provide higher accuracies than other training methods described herein, or available in the prior art.” [Ground Truth technique corresponds to the annotations as the Instant Specification further clarifies “ [0071] ground truth (GT) . . .  anomaly detection network can be trained to detect when new objects appear in the scene by using the GT boxes (i.e., annotations). ”]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network comprising LSTM layers system and method of Ghafarianzadeh with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve processing times (Ghafarianzadeh 2:50-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ghafarianzadeh merely teaches that it is well-known to incorporate the particular Ground Truth technique for neural network data.  Since both Zeng and Ghafarianzadeh disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Nishio (US PAT 5541590).

Regarding claim 14, Zeng teaches The method of claim 1, further comprising: 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nishio teaches normalizing the plurality of radar frames prior to executing the neural network on the subset of the plurality of radar frames (Nishio 8:2-4“The digital image data may be normalized before being supplied to the input layer 61 to increase a data processing speed.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the vehicle control operation by Neural networks system and method of Nishio with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve precision of the overall system (Nishio 6:60-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nishio merely teaches that it is well-known to incorporate the particular normalization.  Since both Zeng and Nishio disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Nishio in view of Sathyendra (US-20100052977) and in further view of Lee et al. (US-20200380316 hereinafter Lee).

Regarding claim 15, Zeng in view of Nishio teach The method of claim 14, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sathyendra teaches wherein the normalizing comprises: calculating a mean and standard deviation of each radar frame of the plurality of radar frames at each range of the plurality of radar frames; (0029 “ image converter system 32 receives one or more ISAR images from inverse synthetic aperture radar 24 through an interface. Standard deviation calculator 16 and normalization module 20 generate a normalized standard deviation profile from the ISAR image. Mean value calculator 18 and normalization module 22 generate a normalized mean profile from the ISAR image. Combiner 24 then combines the normalized standard deviation profile with the normalized mean profile to yield a sum normalized range profile.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar image processing of Sathyendra with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve target detection and classification (Sathyendra 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sathyendra merely teaches that it is well-known to incorporate the particular mathematical operations.  Since both Zeng and Sathyendra disclose similar radar image processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lee teaches using a probability distribution using a mean and standard deviation for a fitting function (Lee 0029 “In some embodiments, the probability distribution 320 is used to fit a function . . .  the estimated size output by the CNN 310 may also comprise a mean, a standard deviation, and a confidence score. Such a mean, standard deviation, and/or confidence score may be calculated, based on the probability distribution”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include neural network system and method of Lee and the radar image processing of Sathyendra with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve the processing of a neural network (Lee 0016).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lee merely teaches that it is well-known to incorporate the particular mathematical operations.  Since both the previous combination and Lee disclose similar image processing using neural networks, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ogale et al. (US-20190279005 hereinafter Ogale).

Regarding claim 16, Zeng teaches The method of claim 1, wherein LiDAR data is concatenated with raw radar data into a single input (0074 “the sensor system 128 can include technologies such as cameras, radars, lidars, etc”; figs 5-6 [the sensor system data is an input to the neural network for the feature map generation]; 0020 “The feature map generator module comprises a feature extraction convolutional neural network (CNN) comprising a plurality of layers, wherein each layer of the feature extraction CNN is configured to successively process pixels of the image data to extract features from the image data and output feature layers . . .  concatenate each feature layer with a previous feature layer and the range presence map . . . output the concatenation of each feature layer with the previous feature layer and the range presence map as the feature map”).  
While Zeng discloses the use of both radar and lidar sensors as well as the use of tensors ([0021] “ feature layer comprises a three-dimensional tensor”), Zeng does not explicitly teach the input radar and lidar data are concatenated into a tensor. However, in a related field of endeavor, Ogale teaches stacking multiple projections into a tensor (0099 “The object property neural network 600 also has a depth concatenation layer 660 that takes as input one or more tensors and concatenates the tensors in the depth dimension. This operation can be described as “stacking” the input tensors to generate a new tensor.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network for object detection of Ogale with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve processing performance (Ogale 0066).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ogale merely teaches that it is well-known to incorporate the particular tensor.  Since both Zeng and Ogale disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.







Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Banerjee et al. (US-20200301013 hereinafter Banerjee ).

Regarding claim 17, Zeng teaches The method of claim 1, where radar data is processed by a first branch of the neural network, LiDAR data is processed by a second branch of the neural network (Zeng 0114 “ The feature extraction CNN 130 receives the sensor data 129 as an input layer 222.” [sensor data 129 includes both lidar and radar data, see rest of paragraph]), 
Zeng does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Banerjee teaches features of both branches are transformed to the same coordinate space and concatenated, and the one or more objects are detected based on the features of both branches (0150 “ The method 160 includes an act 161 of transforming the lidar data and the radar data to a common coordinate system” [the radar and lidar data are concatenated onto the same coordinate space corresponding to concatenated]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the neural network for vehicular system and method of Banerjee with the perception map object detection using neural network of Zeng. One would have been motivated to do so in order to advantageously improve object detection (Banerjee 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Banerjee merely teaches that it is well-known to incorporate the particular coordinate space transformation.  Since both Zeng and Banerjee disclose similar neural network systems using digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
MICHALAKIS et al. (US-20200348670) discloses “A method for improving an autonomous driving system for an autonomous vehicle is disclosed. The method includes sub-sampling a frame generated by an output of a sensor and transmitting, to a remote device, the sub-sampled frame and classification data corresponding to the sub-sampled frame. The method also includes receiving, from the remote device, an adjustment to the autonomous driving system in response to the transmitted sub-sampled frame and classification data. The method further includes controlling an action of the autonomous vehicle based on the adjusted autonomous driving system (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648         

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648